Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric E. Williams on Thursday, March 17, 2022 @3:28 pm.

The application has been amended as follows: 
In the Claims
Cancel Claim 4.
Claim 5.

Claim 23, line 2 of the claim:
	replace “a cation and/or an alkyl”  with  
-- a cation, aryl, or an alkyl -- .

Claim 27, line 4 of the claim:
	delete “dibasic sodium” .

Replace Claim 36 with the following.
-- 36.	A carbon dioxide dioxaphosphetane composition product formed by a process comprising the steps of: 
a. combining a phosphate and water in a container;
b. flushing the combination of phosphate and water with carbon dioxide;
c. stirring the resultant combination; and
d. cooling the resultant combination to form the carbon dioxide dioxaphosphetane composition.  -- .


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. The instant claimed invention is directed to a carbon dioxide dioxaphosphetane composition and a process of reducing carbon dioxide using the carbon dioxide dioxaphosphetane composition.  The novel and nonobvious aspect of this invention is the carbon dioxide dioxaphosphetane, 
    PNG
    media_image1.png
    96
    98
    media_image1.png
    Greyscale
.  The closest prior art of record, CN 104291299 fails to teach or suggest the instant claimed carbon dioxide dioxaphosphetane.  Therefore, the instant claimed invention is allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be 


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



March 17, 2022
Book XXVII, page 27